Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENTS
An examiner's amendment to the record appears below. Should the changesand/or additions be unacceptable to applicant, an amendment may be filed as provided by37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted nolater than the payment of the issue fee. 
Authorization for this examiner' s amendment was given in an interview (email)  with Daniel Alejandro  on 8/18/2022.
In claim 1:
line 6, replaced “in” with –on--.
line 8, replaced “in the PCB” with –overlaid the first layer--.

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 8/16/2022 has overcome the technical deficiencies and the prior art rejection. Claims 1-10  are allowed because the prior art of record fails to disclose that:
-wherein the first electrically conductive trace is on the PCB; and a second layer including a second electrically conductive trace comprising a third turn and a fourth turn adjacent to the third turn, wherein the second electrically conductive trace is overlaid the first layer as combined in claim 1.
CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  

/DINH T LE/Primary Examiner, Art Unit 2842